Case: 5:19-cr-00205-KKC-MAS Doc #: 43 Filed: 05/05/20 Page: 1 of 4 - Page ID#: 151




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON

 CRIMINAL NO. 19- CR-205-KKC                                     ELECTRONICALLY FILED

 UNITED STATES OF AMERICA                                                        PLAINTIFF


 VS.                    SECOND MOTION TO CONTINUE TRIAL


 CARLOS ROGERS                                                                 DEFENDANT

                                   ** ** ** ** ** ** ** ** **

        The Defendant, Carlos Rogers, by counsel, respectfully moves the Court to continue the

 trial of this matter currently scheduled for June 15, 2020. As grounds for this motion, counsel

 states as follows:

        1.      Defendant Rogers and co-defendant Correll Buckhalter were indicted on

 December 6, 2019. Defendant Rogers was charged with Conspiracy to Commit Wire Fraud and

 Health Care Fraud in violation of 18 U.S.C. § 1349; Wire Fraud under 18 U.S.C. § 1343; and

 Health Care Fraud in violation of 18 U.S.C. § 1347. [DE 1].

        2.      Defendant Rogers was arraigned on the aforesaid Indictment on January 2, 2020.

 [DE 17]. At that time, the Court scheduled a jury trial for March 9, 2020 at the United States

 District Court in Lexington. [DE 19].

        3.      On January 10, 2019, the United States mailed the undersigned a flash drive

 containing its first production of discovery. The password to access this material was provided

 via email on January 16, 2020. The discovery files encompassed 6.12 GB of data and included

 65,693 pages of documents in 3172 .pdf files; potentially tens of thousands of other pages and a
Case: 5:19-cr-00205-KKC-MAS Doc #: 43 Filed: 05/05/20 Page: 2 of 4 - Page ID#: 152




 significant amount of data contained in 237 spreadsheets;1 at least 208 audio recordings in

 varying lengths (with an initial review showing many at approximately an hour in length); 2

 videos; and several other types of files.

         4.       On January 17, 2020, Defendant Rogers moved to declare this case complex

 under the Speedy Trial Act and to continue the trial of this matter. [DE 33]. The Court granted

 Rogers’ motion to continue the trial and declared the case complex within the meaning of 18

 U.S.C. § 3161(h)(7)(B)(ii). The trial was rescheduled for June 15, 2020. [DE 34]. Since that

 Order, counsel for Rogers has been diligently reviewing the discovery materials produced by the

 United States.

         5.       On May 4, 2020, the United States made a supplemental discovery production (its

 third), disclosing thousands of additional records and other files relevant to the case. While

 defense counsel has not had an opportunity to review the material, a partial inventory/log of the

 records produced is in excess of 150 pages. In light of this discovery production by the United

 States, counsel requires additional time to ensure proper pretrial preparation.

         6.       Additionally, counsel for Rogers has a conflict with the current June 15, 2020 trial

 date as he is expected to be in trial in United States v. Stoica, Criminal No. 18-CR-81, a month-

 long trial scheduled to begin in London on June 15, 2020.2

         7.       Under the Speedy Trial Act, “delays due to continuances granted by the court are

 excluded if ‘the ends of justice served by taking such action outweigh the best interest of the

 public and the defendant in a speedy trial.’” United States v. Cope, 312 F.3d 757, 776-77 (6th

 Cir. 2002) (quoting 18 U.S.C. § 3161(h)(7)(A)).               Any period of delay resulting from a

 1
          A sampling of spreadsheets in a folder titled “302s and 1As,” showed spreadsheets of 764 pages, 288
 pages, and 378 pages in length.
 2
         This RICO fraud trial pending before District Judge Weir has been rescheduled several times previously,
 and counsel’s client (Sorin Nedelcu) has objected to any further continuances.

                                                       2
Case: 5:19-cr-00205-KKC-MAS Doc #: 43 Filed: 05/05/20 Page: 3 of 4 - Page ID#: 153




 continuance at the request of the defendant or his counsel is excludable if the Court grants such

 continuance on an “ends-of-justice” finding — that is, a finding that “the ends of justice served

 by taking such action outweigh the best interest of the public and the defendant in a speedy trial.”

 18 U.S.C. § 3161(h)(7)(A).

         8.      The Court should grant a continuance here and find that failure to do so would

 deny the defendant or his attorney “reasonable time necessary for effective preparation, taking

 into account the exercise of due diligence.” 18 U.S.C. § 3161(h)(7)(B)(iv). Importantly, “[i]n

 setting forth the statutory factors justifying a subsection (h)(7) continuance, Congress twice

 recognized the importance of adequate pretrial preparation time.” Bloate v. United States, 559

 U.S. 196, 197 (2010) (citing § 3161(h)(7)(B)(ii), (B)(iv)).

         9.      The current trial date does not provide defense counsel with sufficient time to

 properly review, digest, and evaluate the newly produced discovery by the United States. Thus,

 denial of a continuance would deny the Defendant the reasonable time necessary for effective

 trial preparation.

         10.     The undersigned has consulted with the United States Attorneys’ Office regarding

 this motion and is authorized to state that the United States has no objection to a continuance

 through late September or early October, 2020. Defense counsel believes that a trial in early

 October, 2020 would be appropriate.

         11.     The Defendant, Carlos Rogers, has been apprised of his rights under the Speedy

 Trial Act, and is aware of his right to be tried within seventy (70) days of his initial appearance

 in federal court. Being aware of those rights, the Defendant elects to waive his rights and

 consents to the continuance requested herein. A Waiver of Speedy Trial Rights will be executed

 by the Defendant, and filed of record, within seven (7) days of the filing of this motion.



                                                  3
Case: 5:19-cr-00205-KKC-MAS Doc #: 43 Filed: 05/05/20 Page: 4 of 4 - Page ID#: 154




        Wherefore, Defendant requests that the jury trial be continued until October, 2020, and

 that the Court finds that the “ends of justice served by granting a continuance outweigh the best

 interest of the public and defendant in a speedy trial.” 18 U.S.C. § 3161 (h)(7)(A).

                                              Respectfully submitted,

                                              /s/ Thomas C. Lyons
                                              THOMAS C. LYONS, ESQ.
                                              Law Offices of Thomas C. Lyons
                                              201 West Short Street, Suite 800
                                              Lexington, Kentucky 40507
                                              859-231-0055
                                              thomaslyons@hotmail.com
                                              Counsel for Defendant, Carlos Rogers



                                 CERTIFICATE OF SERVICE

         This is to certify that a true copy of the foregoing Second Motion to Continue Trial has
 been served on May 5, 2020 by filing same via the CM/ECF System, which will send electronic
 notice to all counsel of record.

                                              /s/ Thomas C. Lyons
                                              THOMAS C. LYONS, ESQ.

 Cc:    Carlos Rogers




                                                 4
